DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 7 and 13.  Specifically, the prior art does not teach the features of limitations that include for a corpus of documents and the determined concepts associated with terms included in the documents, generating, for each of the plurality of concepts, a respective concept score by aggregating the term scores of all terms from among the plurality of terms that are mapped thereto and calculating an average of a result of the aggregating and annotating each of the at least one document by tagging each document with each concept from among the plurality of concepts to which at least one term that appears within the at least one document from among the plurality of terms is mapped, and with a corresponding concept score as recited in claims 1, 7 and 13 in order to determining from the read event messages whether information on the changed data object satisfies a backup criteria in combination with other limitations recited in the context of claims 1, 7 and 13. 
The closest prior art, Tacchi et al. (U.S. Patent No. 9,767,165 B1, hereinafter “Tacchi”), teaches methods and systems for processing collections of documents by 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the methods and systems for processing collections of documents by computing score for each feature presented in the document and summarizing the document collection based on multiple coverage scores associated with the document collection to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 7 and 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157